           Case 3:20-cv-05514-BHS-JRC Document 35 Filed 12/16/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ROBERT EARLE JOHNSON,
                                                             CASE NO. 3:20-cv-05514-BHS-JRC
11                             Plaintiff,
                                                             ORDER DENYING MOTION TO
12                v.                                         SUPPLEMENT
13      SARAH KARIKO, et al.,

14                             Defendants.

15

16          This matter is before the Court on plaintiff’s motion to supplement his claims. See Dkt.

17   32. For the reasons discussed herein, plaintiff’s motion to supplement is denied without

18   prejudice.

19                                           BACKGROUND

20          Plaintiff, a prisoner at the Coyote Ridge Corrections Center (“CRCC”), initiated this

21   matter in June 2020. See Dkt. 1. His complaint alleges claims under 42 U.S.C. § 1983 against

22   various Department of Corrections officials and staff. See Dkt. 5, at 1–5. As relevant here, he

23   alleges that a mailing price increase at CRCC violates the First, Fifth, and Fourteenth

24


     ORDER DENYING MOTION TO SUPPLEMENT - 1
           Case 3:20-cv-05514-BHS-JRC Document 35 Filed 12/16/20 Page 2 of 3




 1   Amendments. See generally Dkt. 5. The Court directed service of the complaint, and defendants

 2   have appeared and answered the complaint. See Dkts. 13, 28. No other motions than the motion

 3   to supplement are currently pending, and the deadline to complete discovery is March 15, 2021.

 4   See Dkt. 30.

 5                                             DISCUSSION

 6          Plaintiff states that he seeks to supplement the allegations of his complaint related to his

 7   claim about the mailing price increase at CRCC. See Dkt. 32. Specifically, plaintiff seeks to

 8   include “evidence of the Defendants rejecting four United States Supreme Court caselaw cases

 9   that support each claim[] before this Court”; “to request[] the Court to [en]join [CRCC] Mail

10   Room from rejecting and confiscating any caselaw case sent through regular mail to plaintiff”; to

11   “add Superintendent Jeff Uttech as a defendant”; and request an audit of the CRCC mail room

12   account. Dkt. 32, at 1.

13          “On motion and reasonable notice, the court may, on just terms, permit a party to serve a

14   supplemental pleading setting out any transaction, occurrence, or event that happened after the

15   date of the pleading to be supplemented. The court may permit supplementation even though the

16   original pleading is defective in stating a claim or defense.” Fed. R. Civ. P. 15(d). Rule 15(d)

17   supplementation does not allow the introduction of “separate, distinct and new causes of action.”

18   Planned Parenthood of S. Arizona v. Neely, 130 F.3d 400, 402 (9th Cir. 1997) (internal quotation

19   omitted).

20          It appears that plaintiff seeks not to supplement his mail claim (which pertains to the

21   increase in mail prices at CRCC) but to challenge CRCC’s confiscation of legal mail, which

22   plaintiff asserts was retaliatory. See Dkt. 32, at 2–3. Although these claims arise under the same

23   amendment, they are distinct and a new cause of action.

24


     ORDER DENYING MOTION TO SUPPLEMENT - 2
           Case 3:20-cv-05514-BHS-JRC Document 35 Filed 12/16/20 Page 3 of 3




 1          Therefore, the Court will construe the motion to supplement as a motion to amend the

 2   complaint under Fed. R. Civ. P. 15(a). Although leave to amend under this rule is generally

 3   freely given, it is important that a plaintiff comply with Local Civil Rule (“LCR”) 15. That rule

 4   requires the party seeking leave to amend to “attach a copy of the proposed amended pleading as

 5   an exhibit to the motion[.]” And—

 6          [Plaintiff] must indicate on the proposed amended pleading how it differs from the
            pleading that it amends by bracketing or striking through the text to be deleted and
 7          underlining or highlighting the text to be added. The proposed amended pleading
            must not incorporate by reference any part of the preceding pleading, including
 8          exhibits.

 9   LCR 15. Plaintiff has not complied with this requirement by providing the Court with a copy of

10   his proposed amended complaint. This requirement is important so that the Court can ascertain

11   the causes of action and amendments that are proposed, in order to determine whether the

12   amendments would be futile. See Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th

13   Cir.2008).

14          Therefore, the Court denies the motion to supplement (Dkt. 32) without prejudice. This

15   means that plaintiff may refile the motion if he complies with LCR 15 and Fed. R. Civ. P. 15.

16          Dated this 16th day of December, 2020.

17

18

19                                                        A
                                                          J. Richard Creatura
20
                                                          United States Magistrate Judge
21

22

23

24


     ORDER DENYING MOTION TO SUPPLEMENT - 3
